This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JESSICA M. GARCIA, f/k/a
 3 JESSICA M. SEATS,

 4          Petitioner-Appellee,

 5 v.                                                                                   No. 34,780

 6 KASEY J. SEATS,

 7          Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 9 Daniel Viramontes, District Judge

10 The Law Office of Michael E. Cain LLC
11 Michael E. Cain
12 Las Cruces, NM

13 for Appellee

14 Delaney & Hernandez LLC
15 Amy C. Delaney-Hernandez
16 Deming, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 BUSTAMANTE, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4   {2}   Dismissed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 J. MILES HANISEE, Judge


12
13 STEPHEN G. FRENCH, Judge




                                           2